The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Hu (CN 107 230 268) discloses a method for information prompt, which is applied to an intelligent door lock system ([0007] a smart door lock that plays voice information based on the user's interest in opening the door), comprising:  when detecting that an intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type ([0007] user attempting to unlock door) corresponding to the operation for unlocking the door ([0007] smart door lock collects the unlocking information input by the user outside the door through the unlocking information collection unit); obtaining target user concern data corresponding to the target user behavior type ([0007] identify the user who enters the door, and unlock the door; choose to play music or alerts or weather forecasts [0004] according to the user's personal information or interest list or hobby list); generating to-be-output prompt information based on the target user concern data ([0007] voice information is generated based on the user’s personal information or interest list…the corresponding relationship between the unlocking information and the user is preset); and outputting the prompt information ([0007] according to the user’s personal information or interest list, the voice information is played through the speaker).  Hu teaches the target user concern data is scene information ([0025] uses image information to identify user; [0030] camera uses images to determine users entering and leaving) acquired by an information acquisition device ([0025] camera) corresponding to the target user behavior type (behavior being a user trying to enter through door).  Hu teaches the target user behavior type is a user entering or a user going out the door ([0025] images of user going out the door are captured).
Wu (CN 107 327 261) discloses a high intelligent security door, comprising an information acquisition device corresponding to the target user behavior type comprises a humidity sensor, a temperature sensor ([0025]; 4 of Fig 1 temperature sensing module arranged inside the door body), a smoke sensor or a fuel gas sensor and is installed indoors; and that the prompt information is the scene information or information containing the scene information ([0012] the display screen (9 of Fig 1) is used to display the current status of each module, including the opening and closing of the door lock, the indoor temperature, gas composition and concentration, and has an alarm prompt text description).
While Hu and Wu disclose smart door lock security systems with user feedback, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a correspondence between the behavior of the user going out the door and the fuel gas sensor, the temperature sensor and the humidity sensor and a correspondence between the behavior of the user entering the door and the camera, the smoke sensor and the fuel gas sensor are pre- established, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685